Citation Nr: 1105916	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2008 rating decision of the Des Moines, 
Iowa, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in November 2010.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  There is competent evidence tending to establish that the 
Veteran's PTSD is manifested by symptoms resulting in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as panic attacks disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
competent evidence does not establish occupational and social 
impairment, with deficiencies in most areas or total occupational 
and social impairment due to PTSD.  

2.  The Veteran's only service-connected disability is PTSD, 
evaluated herein as 50 percent disabling, and thus, the Veteran 
does not meet the schedular criteria for a total rating based on 
individual unemployability (TDIU) and is not shown to be unable 
to obtain and retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. § 1155, 1502 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, Code 
9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  

VCAA letters dated in August 2007 and December 2009 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The above referenced letters informed the 
claimant that additional information or evidence was needed to 
support the initial service connection claim and asked the 
claimant to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue 
with the initial 10 percent disability rating and is presumed to 
be seeking the maximum benefits available under the law.  Id.; 
see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly 
issued a statement of the case which contained, in pertinent 
part, the pertinent criteria for establishing a higher rating.  
See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was allowed 
a meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was harmless, 
as the Board has done in this case).  See also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The claimant's pertinent medical records to include VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded examinations in November 2007 and February 2010.  
38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a 
material change in the service-connected PTSD since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The examination reports are 
thorough and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in December 
2009.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4.

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  A 30 percent evaluation 
is provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during the periods of significant 
stress, or, symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (2010).

Separate ratings at different times, based on facts found, will 
also be considered. Hart v. Mansfield, 21 Vet App 505 (2007).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

This matter stems from the appeal of an initial 10 percent 
evaluation assigned for PTSD following a grant of service 
connection in a January 2008 rating decision.  Thus, the question 
is whether a rating in excess of 10 percent for PTSD is warranted 
at any time during the appeal period.  See Fenderson v. Brown, 12 
Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 
505 (2007).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  He asserts that his symptoms are worse than reflected 
by the 10 percent rating.  Having considered the evidence, the 
Board finds that a 50 percent rating, but no higher, is 
supportable.  

The Board notes that there is both positive and negative 
evidence.  When faced with conflicting medical opinions/findings, 
the Board must weigh the credibility and probative value of the 
evidence, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to the 
evidence, the Board also considers factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board further notes that a Global Assessment of Functioning 
(GAF) rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)).  An examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative of the percentage disability 
rating to be assigned.  VAOPGCPREC 10-95.  The Board has 
considered the GAF ratings assigned during the relevant period.  

The November 2007 VA examination report reflects that that the 
Veteran tends to be angry and irritable, and the examiner 
reported that poor stress tolerance due to PTSD disposed him to 
reduced coping ability, which was noted to be a basis upon which 
his work performance could suffer.  In addition, a December 2008 
VA record reflects primary PTSD symptoms of intermittent 
nightmares and heightened reactivity to emotional triggers, and 
it was noted that the Veteran appeared morose with more apathy.  
A March 2009 VA treatment record reflects a depressed mood and 
the assessment was chronic PTSD with increased depressive 
features, and an April 2009 record notes a significant decrease 
in income during the previous year.  

In addition, in a January 2009 statement from a childhood friend, 
which notes a Masters degree in Social Work, it was opined that 
the Veteran has problems with depression, concentration, and 
focus, culminating in a downward trajectory in his overall 
ability to be motivated in regard to his job.  Further, the 
February 2010 VA examination report reflects complaints of panic 
attacks more than once a week, as well as moderate sleep 
impairment and irritability.  The Board finds that Veteran's 
disability picture more nearly approximates the criteria required 
for a 50 percent rating under Diagnostic Code 9411.  The evidence 
is in equipoise, and thus, resolving all doubt in the Veteran's 
favor, a 50 percent rating is supportable.  

A rating in excess of 50 percent is not warranted at any time 
during the relevant period.  The Board notes that while the 
Veteran asserted a severe degree of impairment due to PTSD 
symptoms in a January 2009 VA Form 9, and in a January 2008 
notice of disagreement, memory impairment was alleged, an August 
2007 VA treatment record notes that he denied memory loss, the 
November 2007 VA examiner reported only mild anxiety, and the 
February 2010 VA examination report notes mild PTSD and adequate 
memory.  In this case, the competent evidence does not establish 
a degree of impairment due to PTSD to support a rating in excess 
of 50 percent at any time during the relevant period.  

In addition, the November 2007 VA examination report reflects 
that the Veteran has been married since 1982 and has frequent 
visits with his grandchildren for fun activities, to include 
school and sporting events, and a vacation on the west coast was 
noted in October 2007.  The February 2010 VA examination report 
notes that he had flown to visit long-time friends in 2008.  In 
this case, the competent evidence does not establish occupational 
and social impairment with deficiencies in most areas due to 
PTSD.  

In regard to the Veteran's assertions in a January 2009 VA Form 9 
to the effect that that a financially devastating sale of his 
business establishes occupational impairment, and that PTSD 
symptoms had prevented him from being more successful in 
business, as noted on VA examination in February 2010, the 
February 2010 VA examiner reported that the Veteran continued to 
work in real estate 20 to 25 hours per week, and that his 
statements in regard to reduced industrial function were very 
vague and that there was no objective indicator of the extent to 
which he could be said to be employed.  

The Veteran is competent to report his symptoms, to include 
occupational and social difficulties.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to service-
connected PTSD.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

The Board notes that competence and credibility are to be 
distinguished.  In that regard, the February 2010 examination 
report notes the Veteran was vague and noted exaggeration of 
symptoms, and stated the following:
 
If his statements today were taken at face 
value, then he should have no income from 
real estate because he is denying engaging in 
any sort of sales activity, describing a 
situation in which he just goes to his office 
and does not really perform any sales work.  
I find this difficult to credit and, although 
he has pointed out that there has been a drop 
in his income in recent years, this does not 
sound like something that would be unusual, 
given the state of the economy and real 
estate in particular.  

The examiner added that the Veteran started out fairly successful 
in the real estate business after completing a Bachelor's degree 
at a university, noting reference to personal losses, to include 
the death of an older brother in a motor vehicle accident, as 
well a prolonged illness of one son with a brain tumor.  
Regardless, the 50 percent evaluation assigned herein 
contemplates impairment in earning capacity, including loss of 
time from exacerbations due to PTSD.  38 C.F.R. § 4.1.

In addition, while the Veteran denied socializing with other 
couples on VA examination in November 2007, in a January 2009 
statement, a business associate stated that he had been out in 
public on numerous occasions with the Veteran and his wife, and 
while it was noted that the Veteran appeared standoffish and 
embarrassed when approached by people, neither that description, 
nor the January 2009 statement from a childhood friend, who notes 
a Master's Degree in social work, to the effect that the Veteran 
has problems with depression, concentration, and focus 
culminating in a downward trajectory in his overall ability to be 
motivated in regard to his job and maintaining social 
relationships, establishes occupational and social impairment, 
with deficiencies in most areas due to PTSD.  Rather, the 50 
percent evaluation assigned herein contemplates occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The competent and probative evidence does not establish that the 
Veteran has symptoms severe enough to warrant a rating in excess 
of 50 percent, to include the highest possible rating of 100 
percent.  For example, the competent evidence does not establish 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; or neglect of personal 
appearance or hygiene.  

The Board notes that while an April 2009 VA treatment record 
notes chronic PTSD with increased depressive features, the 
November 2007 VA examination report notes that the Veteran did 
not have a depressive disorder, was not depressed, and presented 
with no significant depressive symptoms.  In addition, the 
February 2010 VA examiner concluded that depressive symptoms are 
not related to the service-connected PTSD.  Regardless, the 
November 2007 VA examination report notes no problems with 
activities of daily living, and a December 2008 VA treatment 
record notes that he was alert and well oriented, and dress and 
grooming were reported to be very good.  An April 2009 VA record 
notes that he was alert and well oriented, that his mood was 
noted to have improved relative to the last visit, with 
appropriate affect, and a December 2009 VA record notes that he 
was alert and well oriented, and that mood and affect were 
stable, and sleep disturbance was attributed to a rash/infection.  

Comparing his reported and documented symptoms of PTSD to the 
rating schedule, he exhibits none of the criteria for the 100 
percent rating.  He does not manifest or nearly manifest the 
behavioral elements of 100 percent disability due to PTSD.

In that regard, the Board notes that there is no competent 
evidence of gross impairment of thought processes or 
communication.  The November 2007 VA examination report notes 
thoughts were organized and reality based, and no indication of 
psychosis or paranoia was reported.  In addition, while it was 
noted that the Veteran tended to worry in a "semi-obsessive 
manner," no obsessions or compulsions were elicited, his speech 
was logical and related, and there was no flight of ideas or 
loosening of associations.  

In addition, VA records, dated in April 2009 notes that his 
thoughts were organized and reality based with no indication of 
psychosis or paranoia, as well as the Veteran's report of an 
overall stability in his mood.  In addition, a December 2009 VA 
record notes that his thoughts were organized and reality based, 
and no indications of psychosis or paranoia were noted.  

In addition, there is no documented instance of the Veteran being 
a danger to himself or others, let alone persistence of such 
danger.  The Board notes that while the Veteran asserted, in a 
January 2009 VA Form 9, that he had suicidal thoughts, records, 
dated in April 2009, note a negative suicide screen and that he 
was very friendly.  In addition, records dated in June 2009 and 
December 2009 note no suicidal ideation.  The February 2010 VA 
examination report reflects the Veterans complaints of a 
irritability and blowing up at family members, and the examiner 
noted no history of physical/domestic abuse.  No suicidal 
ideation was reported.  

Further, there is no documented instance of grossly inappropriate 
behavior.  The November 2007 VA examination report notes that the 
Veteran had driven himself to the appointment, was cooperative 
and able to elaborate his remarks.  No signs of overt agitation 
were reported, and the examiner noted an adequate energy level, 
and stable weight and appetite.  The February 2010 VA examination 
report notes that he was in a stable marriage and oriented times 
three.

In this case, the Board has accorded more probative value to the 
VA examination reports and opinions in regard to the degree of 
impairment due to PTSD.  Rationales for the opinions were 
provided based on objective findings, reliable principles, and 
sound reasoning.  

To the extent that the Veteran has challenged the adequacy of the 
November 2007 VA examination report and opinion, the Board notes 
that, in Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010) and 
in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the U.S. 
Court of Appeals for the Federal Circuit held that the Board is 
not required to present affirmative evidence of a physician's 
qualifications in every case as a precondition for the Board's 
reliance on that physician's opinion.  Rather, there must be some 
challenge to the expertise of the VA expert.  The Board further 
notes that the Veteran has presented no evidence that either 
examiner is incompetent.  The Board notes that both the November 
2007 VA examiner and the February 2010 VA examiner are licensed 
psychologists.  Thus, even assuming that Bastien and Rizzo 
contemplate that such vague allegations against the provider of 
an opinion prompts an affirmative duty on the part of the Board 
to explain that person's credentials, the Board finds that the 
examiners' credentials as a psychologist, each holding a Ph.D., 
qualifies the examiner to offer an opinion as to the degree of 
impairment due to PTSD, and the Veteran has not offered any basis 
to conclude otherwise.  The Board finds that both the November 
2007 VA examination report and opinion and the February 2010 VA 
examination report and opinion are adequate.  The rationales for 
the opinions provided are based on objective findings, reliable 
principles, and sound reasoning.  

To the extent that the Veteran has challenged the accuracy of the 
findings contained in the November 2007 VA examination report, 
such assertion is misguided.  More specifically, while the 
Veteran alleges that notations regarding his history of having 
belonged to a number of organizations and of having been a 
successful business man are erroneous simply because the findings 
did not reflect his status in that regard at the time of the 
examination, in considering the severity of a disability, it is 
essential to trace the medical history of the Veteran, and 
consideration of the whole-recorded history is necessary so that 
a rating may accurately reflect the elements of any disability 
present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Moreover, the 
notation is not inconsistent with the other evidence.  The Board 
notes that the Veteran stated that he currently belongs to the 
realtors' union and the VFW, a January 2009 statement from a 
business associate notes that they were close, casual friends, 
visited by phone, and saw each other at real estate functions, 
and the February 2010 VA examination report notes that he 
retained a gym membership.  Regardless, in reaching a 
determination, the Board considered all of the evidence and in 
assigning a 50 percent evaluation, has resolved all doubt in the 
Veteran's favor.  

In addition, while the Veteran asserted in a January 2009 VA Form 
9 that his marriage was not perfect and that his PTSD symptoms 
impaired his ability to show emotion or to open up and allow 
others into his life, the notation in the November 2007 VA report 
of examination that he had been married since 1982 and denied 
estrangement from his wife is not inconsistent with the notation 
in a December 2008 VA treatment record in which it was noted that 
that the Veteran described his marriage as stable and supportive, 
or the February 2010 VA examination report noting a stable 
marriage, and that he and his wife occasionally went to the 
movies and/or out to a restaurant.  Regardless, in reaching a 
determination, the Board considered all of the evidence and in 
assigning a 50 percent evaluation, has resolved all doubt in the 
Veteran's favor.  

As to the Veteran's assertions in regard to the GAF scores, the 
Board has considered the GAF scores assigned and the 
determination is not based solely on the GAF score.  See 
38 C.F.R. § 4.126; VA Gen. Coun. Prec. 10-95 (The Board may 
consider the appellant's GAF score, but may not base its rating 
decision solely on that score).  Regardless, the 50 percent 
evaluation assigned herein contemplates the Veteran's symptoms, 
to include those claimed in the January 2009 VA Form 9, to 
include occupational and social impairment with reduced 
reliability and productivity.  

The Board notes that the February 2010 VA examination report 
reflects the Veteran's report that he was planning on receiving 
Social Security Administration (SSA) benefits at age 62.  SSA 
age-related retirement records are not relevant to the evaluation 
of the degree of impairment due to service-connected PTSD in this 
case.  See, e.g., Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 
4, 2010); see also 38 U.S.C.A. § 5103A(b).  

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held 
that when entitlement to a TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  
Evidence has been associated with the claims file during the 
pendency of this appeal which pertains to the issue of 
entitlement to a TDIU, including the Veterans assertions in that 
regard and the April 2010 rating decision addressing the matter.  
As such, entitlement to a TDIU is to be considered part of the 
claim in this case.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service- 
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further 
that the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2010).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b) (2010).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's only service-connected disability is 
PTSD, rated as 50 percent disabling.  Therefore, he does not meet 
the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  
The Board notes that the February 2010 VA examination report 
notes that he drives, does household chores and goes to the real 
estate office, and the examiner specifically stated that the 
Veteran is not unemployable solely due to PTSD.  

The Board notes that where the percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis may 
be considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background, including his employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 
1 (2001).  Such a referral is not warranted in this case.

The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating include 
marked interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1).  In the present case, the Board finds that 
the competent evidence does not establish, at any time, that the 
Veteran's service-connected PTSD produces such an unusual or 
exceptional disability picture rendering impractical the use of 
the regular schedular standards.  Rather, the November 2007 VA 
examination report notes, in relevant part, as follows:

Most days, the veteran relates he will start 
the day at the fitness center if he is able.  
He will be at his office for most of the day 
and generally home by about 5:30.  His wife 
is not working.  They usually eat supper at 
home and he indicated that he may get up and 
do yard chores or may sit and read after 
supper.  The [Veteran] apparently does not do 
much television watching.  The [Veteran] does 
take an over the counter medication for his 
arthritis at about suppertime.  

In addition, the February 2010 VA examiner noted that the Veteran 
has a Bachelor's degree and was working in real estate, 
apparently at least on a part-time basis, noting that the 
Veteran's statements in regard to his reduced industrial function 
were vague and that there was no objective indicator of the 
extent to which he could be said to be employed.  The examiner 
added, in pertinent part, as follows:

If his statements today were taken at face 
value, then he should have no income from 
real estate because he is denying engaging in 
any sort of sales activity, describing a 
situation in which he just goes to his office 
and does not really perform any sales work.  
I find this difficult to credit and, although 
he has pointed out that there has been a drop 
in his income in recent years, this does not 
sound like something that would be unusual, 
given the state of the economy and real 
estate in particular.  

The examination report notes that the Veteran stated that the 
main reason he could not work was that he could not deal with 
people and the public, as it caused anxiety, that PTSD symptoms 
were transient and mild which would decrease work efficiency and 
his ability to perform occupational tasks only during periods of 
significant stress.  Thus, the Board finds that the competent 
evidence does not establish that the Veteran is not able to do at 
least sedentary work.  The February 2010 VA examination report 
notes that he drives, does household chores and goes to the real 
estate office, and the examiner specifically stated that the 
Veteran is not unemployable solely due to PTSD.  In addition, the 
competent evidence does not establish that the Veteran has 
experienced incapacitation or periods of hospitalization that 
would suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  The 
February 2010 examination report notes eight visits altogether 
for PTSD, all since December 2008 and that the Veteran does not 
receive any psychoactive medications.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating.

The evidence is in favor of a 50 percent rating, but no higher, 
for PTSD.  Consequently, and to that extent, the benefits sought 
on appeal are granted, in part.  


ORDER

A 50 percent rating, but not greater, for PTSD is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


